      Case 2:20-cv-01965-JAD-DJA Document 1 Filed 10/23/20 Page 1 of 6


1    Jack P. Burden, Esq.
     Nevada State Bar No. 6918
2    Xiao Wen Jin, Esq.
     Nevada State Bar No. 13901
3    BACKUS, CARRANZA & BURDEN
     3050 South Durango Drive
4    Las Vegas, NV 89117
     T: (702) 872-5555
5    F: (702) 872-5545
     jburden@backuslaw.com
6    shirleyjin@backuslaw.com
     Attorneys for Defendant BJ’s Restaurant Operations Company
7
                                  UNITED STATES DISTRICT COURT
8                                      DISTRICT OF NEVADA

9    TERRI MOORE,

10                          Plaintiff,

11          vs.

12   BJ’S RESTAURANTS OPERATIONS
     COMPANY,
13
                            Defendant.
14

15                                       NOTICE OF REMOVAL

16          Defendant BJ’s Restaurant Operations Company (“Defendant”), by and through its counsel

17   of record, BACKUS, CARRANZA & BURDEN, hereby files this instant notice of removal of this action

18   to the United States District Court for the District of Nevada, pursuant to 28 U.S.C. §§ 1332, 1441,

19   and 1446, and in support thereof, states as follows:

20                                           I.
                              FACTUAL AND PROCEDURAL HISTORY
21
            1.      Plaintiff TERRI MOORE (“Plaintiff”) is and was a resident of the State of Nevada;
22
     and is therefore a citizen of Nevada for purposes of diversity. See Complaint filed in the Eighth
23
     Judicial District Court for Clark County, Nevada, at ¶1, attached as Exhibit A.
24
            2.      Defendant BJ’s Restaurant Operations Company is a company organized, existing,
25
                                                       1
      Case 2:20-cv-01965-JAD-DJA Document 1 Filed 10/23/20 Page 2 of 6


1    and doing business under and by virtue of the laws of the State of California, with its headquarters

2    and principal place of business in the State of California, and is therefore a citizen of California for

3    purposes of diversity.

4           3.      Plaintiff’s Complaint was filed in the Eighth Judicial District Court for Clark

5    County, Nevada on or about September 22, 2020. See Exhibit A.

6           4.      The Summons and Complaint were served on Defendant on September 23, 2020.

7    See Summons, attached as Exhibit B and Affidavit of Service, attached as Exhibit C.

8           5.      Plaintiff’s action alleges that on or about September 8, 2019, she slipped on a wet

9    substance at the women’s restroom at the BJ’s Restaurant located at 888 Evergold Dr., Henderson,

10   Nevada and sustained injuries. See Exhibit A at ¶¶1-5. Plaintiff asserts a cause of action for

11   negligence against Defendant. Id. at ¶¶5-12.

12          6.      In her Complaint, Plaintiff seeks general and compensatory damages in an amount

13   in excess of $50,000.00, special damages in an amount in excess of $50,000.00, for costs of

14   medical care, treatment and other expenses incurred once they are fully ascertained, for loss of

15   enjoyment of life, for reasonable attorney’s fees and costs of suit incurred. Id. at 4:12-21.

16          7.      On October 21, 2020, Plaintiff served her initial list of witnesses and exhibits

17   pursuant to NRCP 16.1 in which she disclosed that her damages are $1,988,681.20. See Plaintiff’s

18   Initial List of Witnesses and Exhibits at 7:1-20, attached hereto as Exhibit D.

19                                               II.
                                       DIVERSITY JURISDICTION
20
            8.      Pursuant to 28 U.S.C. 1332(a), a federal district court “shall have original
21
     jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
22
     $75,000” and the controversy is between “citizens of different states.” See 28 § U.S.C. 1332(a).
23
            9.      Pursuant to 28 U.S.C. § 1332(a)(1), this case may be removed to the United States
24
     District Court for the District of Nevada because there is complete diversity of citizenship between
25
                                                        2
      Case 2:20-cv-01965-JAD-DJA Document 1 Filed 10/23/20 Page 3 of 6


1    Plaintiff and Defendant, and the amount in controversy exceeds $75,000.

2           10.     There is complete diversity in this matter as Plaintiff is a citizen of Nevada and

3    Defendant is a citizen of California.

4           11.     The requisite amount in controversy under 28 U.S.C. § 1332(a) is also met as

5    Plaintiff claims that she is seeking over $50,000.00 in general damages and over $50,000 in

6    special damages. Further, her disclosed damages are $1,988,681.20. Accordingly, this Court has

7    diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).

8           12.     Defendant respectfully requests this matter be removed to the United States District

9    Court for the District of Nevada.

10
                                  III.
11     THE PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

12          13.     28 U.S.C. § 1446(b)(1) states: “The notice of removal of a civil action or

13   proceeding shall be filed within 30 days after the receipt by the defendant, through service or

14   otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such action

15   or proceeding is based, or within 30 days after the service of summons upon the defendant if such

16   initial pleading has then been filed in court and is not required to be served on the defendant,

17   whichever period is shorter.”

18          14.     28 U.S.C. § 1446(b)(3) states: “Except as provided in subsection (c), if the case

19   stated by the initial pleading is not removable, a notice of removal may be filed within thirty days

20   after receipt by the defendant, through service or otherwise, of a copy of an amended pleading,

21   motion, order or other paper from which it may first be ascertained that the case is one which is or

22   has become removable.”

23          15.     In addition, 28 U.S.C. § 1446(c)(2)(A)(ii) provides that for removal based on

24   diversity jurisdiction, the sum demanded in good faith in the initial pleading shall be deemed to be

25   the amount in controversy except when the initial pleading seeks a monetary judgment, but the

                                                       3
      Case 2:20-cv-01965-JAD-DJA Document 1 Filed 10/23/20 Page 4 of 6


1    State practice, such as in Nevada, either does not permit demand for a specific sum or permits

2    recovery of damages in excess of the amount demanded.” See 28 U.S.C. § 1446(c)(2)(A)(ii).

3             16.   This instant Notice for Removal is timely in that it is filed within 30 days of

4    receiving a copy of Plaintiff’s Complaint on September 23, 2020.

5             17.   This Court has original jurisdiction over the subject matter of this action, pursuant

6    to 28 U.S.C. § 1332, as there is complete diversity between the parties and there is more than

7    $75,000 in controversy, exclusive of interest and costs.

8             18.   Pursuant to the 28 U.S.C. § 1441, this action is one which may be removed to this

9    Court.

10            19.   Pursuant to 28 U.S.C. § 1446(c)(1), the date for this removal is not more than one

11   year after the September 22, 2020 commencement of the state court action.

12            20.   Pursuant to 28 U.S.C. § 1446(b)(2)(A), there is only one defendant in this case who

13   filed this instant notice of removal.

14            21.   A true and correct copy of this Notice of Removal will be filed with the Clerk for

15   the Eighth Judicial District Court, Clark County, Nevada.

16            22.   Pursuant to 28 U.S.C. § 1446, a true and correct copy of all process, pleadings, and

17   orders served upon Defendant in the state court are attached hereto. See Complaint attached as

18   Exhibit A, Summons attached as Exhibit B, Affidavit of Service attached as Exhibit C, Plaintiff’s

19   Initial List of Witnesses and Exhibits attached as Exhibit D, Defendant’s Answer attached as

20   Exhibit E, Defendant’s Demand for Jury Trial attached as Exhibit F, and Defendant’s Initial

21   Appearance Fee Disclosure attached as Exhibit G.

22            23.   Therefore, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant is entitled to

23   remove this action to this Court.

24   ///

25   ///
                                                       4
      Case 2:20-cv-01965-JAD-DJA Document 1 Filed 10/23/20 Page 5 of 6


1                                                PRAYER

2           24.    WHEREFORE, Defendant prays that the above-entitled action be removed from

3    the Eighth Judicial District Court in and for Clark County, Nevada.

4           DATED this 22nd day of October, 2020.

5                                                Respectfully Submitted,

6                                                BACKUS, CARRANZA & BURDEN

7
                                                 By: /s/ Jack P. Burden
8                                                    Jack P. Burden, Esq.
                                                     Xiao Wen Jin, Esq.
9                                                    3050 South Durango Drive
                                                     Las Vegas, NV 89117
10                                                   Attorneys for Defendant
                                                     BJ’s Restaurant Operations Company
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                     5
      Case 2:20-cv-01965-JAD-DJA Document 1 Filed 10/23/20 Page 6 of 6


1                                      CERTIFICATE OF SERVICE

2           I am a resident of and employed in Clark County, Nevada. I am over the age of 18 years
     and not a party to the within action. My business address is: 3050 South Durango Drive, Las
3    Vegas, Nevada, 89117.

4             On October 22, 2020, I served this document on the parties listed on the attached service
     list via one or more of the methods of service described below as indicated next to the name of the
5    served individual or entity by a checked box:

6       VIA U.S. MAIL: by placing a true copy thereof enclosed in a sealed envelope with postage
        thereon fully prepaid, in the United States mail at Las Vegas, Nevada. I am “readily familiar”
        with the firm’s practice of collection and processing correspondence by mailing. Under that
7       practice, it would be deposited with the U.S. Postal Service on that same day with postage
        fully prepaid at Las Vegas, Nevada in the ordinary course of business. I am aware that on
8       motion of the party served, service is presumed invalid if postal cancellation date or postage
        meter date is more than one day after date of deposit for mailing an affidavit.
9
        VIA FACSIMILE: by transmitting to a facsimile machine maintained by the attorney or the
        party who has filed a written consent for such manner of service.
10
        BY PERSONAL SERVICE: by personally hand-delivering or causing to be hand delivered
11      by such designated individual whose particular duties include delivery of such on behalf of the
        firm, addressed to the individual(s) listed, signed by such individual or his/her representative
        accepting on his/her behalf. A receipt of copy signed and dated by such an individual
12      confirming delivery of the document will be maintained with the document and is attached.
13      BY E-MAIL: by transmitting a copy of the document in the format to be used for attachments
        to the electronic-mail address designated by the attorney or the party who has filed a written
14      consent for such manner of service.

15      BY CM/ECF SYSTEM: by transmitting via the United States District Court’s CM/ECF
        System to the following individuals for which such service is designated on the Service List.
16
               ATTORNEYS OF RECORD                       PARTIES                METHOD OF SERVICE
                                                       REPRESENTED
17
      Leslie Mark Stovall, Esq.                    Plaintiff                      Personal service
      Ross Moynihan, Esq.                                                         Email service
18
      STOVALL & ASSOCIATES                                                        Fax service
      2301 Palomino lane                                                          Mail service
19
      Las Vegas, NV 89107                                                         Electronic Means
      T: 702.258.3034 - F: 702.258.0093
20
      Court@lesstovall.com
21
              I declare that under penalty of perjury under the laws of the State of Nevada that the above
     is true and correct. I further declare that I am employed in the office of a member of the bar of this
22
     court at whose direction the service was made.
23
                                                   /s/ Anne Raymundo
                                                   An employee of BACKUS, CARRANZA & BURDEN
24

25
                                                       6
